Oct 29 2013, 5:41 am

FOR PUBLICATION


ATTORNEY FOR APPELLANT:                    ATTORNEYS FOR APPELLEES:

JILL DOGGETT                               GREGORY F. ZOELLER
Hart Bell, LLC                             Attorney General of Indiana
Vincennes, Indiana
                                           ELIZABETH ROGERS
                                           Deputy Attorney General
                                           Indianapolis, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

SHAWN TELLIGMAN,                           )
                                           )
       Appellant,                          )
                                           )
              vs.                          )       No. 93A02-1304-EX-303
                                           )
REVIEW BOARD OF THE INDIANA                )
DEPARTMENT OF WORKFORCE                    )
DEVELOPMENT AND INDIANA                    )
DEPARTMENT OF WORKFORCE                    )
DEVELOPMENT UNEMPLOYMENT                   )
INSURANCE CLAIMS ADJUDICATION,             )
                                           )
       Appellees.                          )


                APPEAL FROM THE REVIEW BOARD OF THE INDIANA
                  DEPARTMENT OF WORKFORCE DEVELOPMENT
                      The Honorable Steven F. Bier, Chairperson
                       Cause Nos. 13-R-484, 13-R-485, 13-R-486


                                October 29, 2013

                         OPINION - FOR PUBLICATION

BROWN, Judge
      Shawn Telligman appeals a decision by the Review Board of the Indiana

Department of Workforce Development (the “Board”) in favor of Indiana Department of

Workforce Development Unemployment Insurance Claims Adjudication (“IDWD”) on

IDWD’s claim that Telligman failed to disclose or falsified information to IDWD in

order to receive unemployment benefits, that he received certain benefits to which he was

not entitled, and that he is liable to repay IDWD the benefit overpayment amounts

together with applicable penalties and interest. Telligman raises two issues which we

restate as whether the Board erred in finding that he knowingly failed to disclose or

falsified any fact that would disqualify him from receiving benefits, reduce his benefits,

or render him ineligible for benefits or extended benefits, and whether the Board abused

its discretion in denying his request to submit additional evidence. We affirm.

                       FACTS AND PROCEDURAL HISTORY

      Telligman filed claims for unemployment benefits starting in October 2009 and

received those benefits for certain weeks between December 2009 and December 2010.

Following an investigation, an investigator with the IDWD issued three determinations of

eligibility notifications on November 15, 2012, finding that Telligman knowingly failed

to disclose or falsified material facts and that Telligman had filed vouchers for and

received unemployment benefits for weeks during which he had been employed and had

employment earnings. Telligman appealed the determinations. On January 16, 2013, a

hearing was held before an administrative law judge (the “ALJ”) at which the parties

presented documentary evidence, testimony, and arguments.

      The ALJ issued a decision dated January 17, 2013, which provided in part:

                                            2
FINDINGS OF FACT: The claimant filed an initial claim for
unemployment benefits approximately October 6, 2009 which had a benefit
year ending date of October 1, 2010. The claimant subsequently filed an
extended unemployment claim with the same benefit year ending date on
May 11, 2010. A second regular claim was filed on October 3, 2010, with
a benefit year ending date of October 1, 2011. The claimant’s weekly
benefit amount of unemployment benefits was $390.00 for the first regular
claim and federal extended claim and $372.00 for the second regular claim.
Vouchers requesting unemployment benefits were submitted electronically
for the period from weeks ending December 10, 2009 through February 27,
2010. After a brief break, vouchers were then submitted again for the
period from week ending May 15, 2010 through week ending October 2,
2010. Following the filing of the second claim, vouchers were then
submitted from week ending October 9, 2010 through week ending
December 18, 2010. The Administrative Law Judge finds that a debit card
was issued to the claimant at his then correct address of record which had
been submitted to the Department when he filed his claim. Unemployment
benefits were deposited to the debit card for each of the weeks for which
vouchers had been submitted. The debit card was used for purchases from
various merchants and cash withdrawals were made from the debit card
during such time period.

The Administrative Law Judge finds that the claimant opened his initial
claim in the Vincennes Local WorkOne Office. The claimant was
accompanied by his spouse at that time. The claimant created a user ID and
unique password to enable vouchers to be submitted electronically
thereafter. The claimant shared such information with his spouse who
subsequently submitted vouchers on the claimant’s behalf with the
claimant’s knowledge and consent. The claimant permitted his spouse to
have possession and use of the debit card although the claimant regained
possession of the card periodically. The Administrative Law Judge finds
that the claimant personally had possession of the debit card in August of
2010. The claimant alleged that the debit card was removed from his wallet
in August 2010 without his knowledge. The Administrative Law Judge
finds that debit card usage records for August of 2010 reflected similar
usage for purchases and withdrawals at the same merchants and ATM
locations as prior debit card usage.

The Administrative Law Judge further finds that the claimant’s spouse was
incarcerated from approximately October 7 through October 26, 2010. The
debit card was used for a cash withdrawal during such period of time on
October 19, 2010 while the claimant’s spouse was incarcerated and unable
to make a withdrawal.

                                    3
The claimant returned to work on November 2, 2009 with Hetsco, Inc. The
claimant had wages from such employer in excess of his weekly benefit
amount during both of his regular claim periods and his federal extension
claim period. No wages were ever reported on any of the vouchers
submitted by or on behalf of the claimant and no information was provided
on the vouchers indicating that the claimant had worked.

In order to apply for benefits the claimant had to read a computer screen
which contained a statement “I understand that I must report all earnings
from employment or self-employment regardless of source”. The claimant
had to click a button indicating “Yes, I agree, file my claim”. In order to
click such button, the claimant had to also read a screen advising him of the
claimant handbook which stated “By clicking the button ‘Yes I agree, file
my claim’, you are agreeing to the responsibilities in the claimant handbook
and indicating that you understand the penalties for falsification above.”
Each voucher submitted for which the claimant received unemployment
benefits contained a question inquiring “Did you work?” and “If you
worked, how much did you earn for the week?”. Each of the vouchers
submitted for which the claimant received unemployment benefits all are
marked with a negative response to such questions. In order to submit each
voucher, the claimant had to read a voucher certification screen which
stated “I certify that I have entered any and all work, earnings and self-
employment activity for this week --- I certify that all answers given in the
application for benefits are true and accurate. I am aware that if I
knowingly fail to disclose information or give false statements to receive
unemployment benefits I may lose my unemployment benefits, be required
to repay benefits received improperly with interest and penalty, and may be
subject to civil and criminal prosecution”. The claimant had to read such
screen before clicking the button “Yes, I agree, file my claim” to submit the
voucher.

When questioned by the Department Investigator, the claimant alleged that
his spouse had continued to file vouchers without his knowledge and had
continued to use the debit card without his knowledge after he had returned
to work. The Administrative Law Judge finds that the claimant’s
allegations lack credibility in light of the fact that the claimant had personal
possession of the debit card several months after he had returned to work
and debit card usage remained consistent during the entire time frame even
when the claimant’s spouse was physically incarcerated. Further, the
Administrative Law Judge finds that if the information concerning the
claimant’s employment and earnings during such time frame had been
properly reported then his benefits would have been reduced or the claimant
would not have been eligible to receive unemployment benefits for
substantially all of the weeks for which vouchers were submitted and
                                       4
      benefits paid to the claimant.

      CONCLUSIONS OF LAW:

                                       ******

      The Administrative Law Judge concludes that the claimant knowingly
      provided his confidential user ID and password to his spouse and that his
      spouse submitted vouchers requesting unemployment benefits during the
      period of time in question with the claimant’s knowledge and consent. The
      claimant was placed on notice at the time of filing his claim that he was
      responsible for ensuring that all information submitted was honest and
      accurate and that he was responsible for all information submitted using his
      confidential user ID and password. Further, the Administrative Law Judge
      concludes that the claimant received benefits to which he would not have
      otherwise [] been entitled if his employment status and wage information
      had been properly reported to the Department. Further, the Administrative
      Law Judge concludes that the claimant benefited from the mutual use of the
      unemployment insurance debit card by his wife and had exclusive control
      over such card during a period of time when his wife could not have used
      the card during which the debit card was still used. The claimant was
      negligent in the supervision and control of his confidential user ID,
      password and debit card. Further, the Administrative Law Judge concludes
      that this information submitted on the claimant’s claim was knowingly
      done by an individual with the consent of and knowledge of the claimant.
      As such, the Administrative Law Judge concludes that the terms of Ind.
      Code 22-4-13-1.1 apply to the claimant in this case.

      DECISION: The decision of the Investigator dated November 15, 2012, is
      affirmed. The claimant received benefits to which he was not entitled and
      is now liable to repay to the Department. A penalty amount of 25% is
      assessed for the first instance occurring during the regular claim with
      benefit year ending October 1, 2010, a 50% penalty is assessed with regard
      to the second instance occurring in the federal extended unemployment
      claim with the same benefit year ending date and 100% penalty is assessed
      with regard to the third instance occurring during the second regular claim
      with a benefit year ending date of October 2, 2011. All the claimant’s
      wages earned during the weeks of overpayment are cancelled for future use
      in establishing unemployment benefits. Interest will accrue on the
      overpayment balance until satisfied.

Exhibits at 248-250. Telligman appealed the ALJ’s decision and requested to submit

additional evidence, and on March 4, 2013, the Board, after noting that no hearing was
                                           5
held by the Board and that no additional evidence was accepted, affirmed the ALJ’s

decision. Telligman now appeals the Board’s decision.

                                      DISCUSSION

       The first issue is whether the Board erred in concluding that Telligman knowingly

failed to disclose or falsified any fact that would disqualify him from receiving benefits,

reduce his benefits, or render him ineligible for benefits or extended benefits. Telligman

contends that “[t]here is much in the record to dispute the inference that [he] had

knowledge of the claims at issue,” that his former spouse was the person “who

subsequently filed vouchers for [him] using the computer at her parent’s [sic] home,” that

he did not accompany her, that she “had access to and primary possession of [his] debit

card,” and that he “had no reason to continue to monitor the ID, password, and debit card

after returning to work because he believed his unemployment benefits stopped when he

started working.” Appellant’s Brief at 6. Telligman further asserts that the Board applied

Ind. Code § 22-4-13-1.1 in error, that “[t]he statute does not include a definition for what

constitutes an ‘instance,’” and that “[n]o explanation was provided for why claims with

the same benefit year would be assessed separately.” Id. at 6-7. As to the second issue,

he argues that the Board abused its discretion in denying his request to submit additional

documents which would rebut the inference that he must have been using the

unemployment benefits debit card during a period his former spouse stated she was

incarcerated and which would show that he did not submit certain vouchers.

       The Board maintains that the statute was correctly applied and that Telligman had

fraudulently applied for and received unemployment benefits. The Board argues that,

                                             6
with respect to each of three claims, vouchers were submitted and Telligman received

benefits while he was employed. The Board further argues that Telligman shared his user

ID and password with his wife, that she submitted vouchers on his behalf and with his

consent, and Telligman knowingly allowed his wife control and access to his

unemployment account. The Board maintains there was substantial evidence to arrive at

the conclusion that Telligman had actual knowledge that he was committing fraud by

submitting electronic vouchers while he was employed. The Board also argues that

IDWD “has consistently interpreted ‘instance’ to mean each time a new claim for

benefits is opened rather than each time a fraudulent voucher is submitted on a particular

claim” and that “Telligman filed three separate claims, which translates to three separate

instances.” Appellee’s Brief at 13. The Board also argues that the ALJ found that

Telligman knew his former wife was filing the vouchers, that he agreed pursuant to a

“User Agreement” to accept responsibility “for all activities that occur at the site under

[his] password,” and thus that, “when [he] knowingly shared his user ID and password

with [his former spouse], he became responsible for all information submitted on

vouchers.” Id. at 14. Finally, the Board argues that Telligman was not entitled to

introduce additional evidence and that he failed to show that the evidence could not have

been submitted at the initial hearing.

       The standard of review on appeal of a decision of the Board is threefold: (1)

findings of basic fact are reviewed for substantial evidence; (2) findings of mixed

questions of law and fact—ultimate facts—are reviewed for reasonableness; and (3) legal

propositions are reviewed for correctness.      Recker v. Review Bd. of Ind. Dep’t of

                                            7
Workforce Dev., 958 N.E.2d 1136, 1139 (Ind. 2011) (citing McClain v. Review Bd. of

Ind. Dep’t of Workforce Dev., 693 N.E.2d 1314, 1318 (Ind. 1998), reh’g denied).

Ultimate facts are facts that involve an inference or deduction based on the findings of

basic fact. Id. (citing McClain, 693 N.E.2d at 1317). Where such facts are within the

special competence of the Board, the Court will give greater deference to the Board’s

conclusions, broadening the scope of what can be considered reasonable. Id. (citing

McClain, 693 N.E.2d at 1318).

      Ind. Code § 22-4-1-1 provides that the unemployment compensation system was

established “to provide for payment of benefits to persons unemployed through no fault

of their own, to encourage stabilization in employment, . . . and to provide maximum job

training and employment opportunities for the unemployed, underemployed, the

economically disadvantaged, dislocated workers, and others with substantial barriers to

employment . . . .” At the time Telligman received the benefits at issue, Ind. Code § 22-

4-13-1.1 provided in part:

      (a)    Notwithstanding any other provisions of this article, if an individual
             knowingly:

             (1)    fails to disclose amounts earned during any week in
                    the individual’s waiting period, benefit period, or
                    extended benefit period; or

             (2)    fails to disclose or has falsified any fact;

             that would disqualify the individual for benefits, reduce the
             individual’s benefits, or render the individual ineligible for benefits
             or extended benefits, the individual forfeits any wage credits earned
             or any benefits or extended benefits that might otherwise be payable
             to the individual for the period in which the failure to disclose or
             falsification occurs.

                                             8
      (b)    In addition to amounts forfeited under subsection (a), an individual
             is subject to the following civil penalties for each instance in which
             the individual knowingly fails to disclose or falsifies any fact that if
             accurately reported to the department would disqualify the
             individual for benefits, reduce the individual’s benefits, or render the
             individual ineligible for benefits or extended benefits:

             (1)    For the first instance, an amount equal to twenty-five
                    percent (25%) of the benefit overpayment.

             (2)    For the second instance, an amount equal to fifty
                    percent (50%) of the benefit overpayment.

             (3)    For the third and each subsequent instance, an amount
                    equal to one hundred percent (100%) of the benefit
                    overpayment.

(Subsequently amended by Pub. L. No. 154-2013, § 5 (eff. Jul. 1, 2013)).

      To the extent Telligman challenges findings of basic fact, our review of the record

reveals substantial evidence of the findings of basic fact of the ALJ and the Board. See

Recker, 958 N.E.2d at 1139. The ALJ and Board found, and the documents introduced

by the IDWD show, that Telligman filed his first claim for regular benefits on October 6,

2009, his second claim for extended benefits on May 11, 2010, and his third claim for

regular benefits on October 3, 2010. Further, as found by the ALJ and Board, vouchers

were submitted electronically with respect to a number of weekly benefit periods during

the time periods associated with each of the three claims, unemployment benefits were

deposited to a debit card sent to Telligman, and the card was used for purchases and cash

withdrawals. Telligman opened his initial claim at a WorkOne Office, he created a user




                                            9
ID and unique password, and he shared the user ID and password with his wife at the

time.1

         In addition, the ALJ and Board found and the evidence at the hearing shows that

Telligman was placed on notice at the time he filed his claim that he was responsible for

ensuring that all information submitted was accurate, and that he received benefits to

which he would not have otherwise been entitled if his employment status and wage

information had been properly reported. The User Agreement which Telligman accepted

when he created his online account to file his claims provided in part that Telligman was

“responsible for maintaining the confidentiality of [his] account and password” and that

“[b]y establishing an account, [Telligman] agrees to accept responsibility for all activities

that occur at the site under [Telligman’s] password.” Exhibits at 83. IDWD presented

evidence that, in order to submit a claim online, a warning regarding penalties for

falsification appears in the middle of the webpage which states: “I understand that I must

report all earnings from employment or self-employment regardless of source.” Id. at 78.

         Further, IDWD presented evidence that, for each of the vouchers submitted by or

on behalf of Telligman, a number of questions required responses including whether the

claimant worked during the weekly benefit period and, if so, how much the claimant

earned. Each of the vouchers showed that he did not work and did not have earnings

during the applicable benefit weeks. The evidence demonstrates that he earned wages in

excess of his weekly benefit amount during weeks for which a voucher was submitted by

or on his behalf during both of his regular claim periods and his extension claim period.


         1
             A decree of dissolution of marriage was entered on May 9, 2012.
                                                     10
      To the extent Telligman argues that his former wife submitted the weekly

vouchers on his behalf and that he had no reason to monitor his user ID, password, and

debit card after returning to work because he believed his unemployment benefits had

ended, and that he did not knowingly fail to disclose income, we note that “[a] person

engages in conduct ‘knowingly’ if, when he engages in the conduct, he is aware of a high

probability that he is doing so,” see Ind. Code § 35-41-2-2(b), and this definition of

knowingly is incorporated into Ind. Code §§ 22-4-11.5 by Ind. Code §§ 22-4-11.5-6. In

Tiller v. Review Bd. of Ind. Dep’t of Workforce Dev., the ALJ and Board had found that

the claimant’s wife “did the computer work for claimant, filing for unemployment

benefits and filing weekly vouchers.” 974 N.E.2d 478, 480 (Ind. Ct. App. 2012). The

ALJ and Board found that the claimant failed to disclose or falsified a material fact and

therefore was liable to repay to IDWD the total overpayment plus penalties pursuant to

Ind. Code § 22-4-13-1.1. Id. The claimant argued that the Board did not resolve several

issues including whether he was “computer illiterate,” whether “there was a reasonable

explanation for [the claimant’s] wife’s sporadic disclosure of part[-]time wages,” and

whether he knew that incorrect information was reported to IDWD. Id. at 481. This

court noted that the undisputed evidence demonstrated that the claimant earned wages

during his benefit and extended benefit periods and that his wife, acting on his behalf,

knew of those wages but did not disclose them to IDWD. Id. at 482. We also stated that

“it would be futile to require such disclosures if claimants could circumvent them by

stating they were computer illiterate while their agents were ignorant of their actual

income.” Id. Telligman provided his user ID and password to his spouse, who submitted

                                           11
vouchers on his behalf for numerous benefit weeks during which he had employment and

earnings. As previously noted, the User Agreement which Telligman accepted provided

that he was “responsible for maintaining the confidentiality of [his] account and

password” and that “[b]y establishing an account, [Telligman] agrees to accept

responsibility for all activities that occur at the site under [Telligman’s] password.”

Exhibits at 83. The ALJ found that he permitted his spouse to have possession and use of

the debit card, although he regained possession of the card periodically, that Telligman

personally had possession of the debit card in August 2010, that he alleged it was

removed from his wallet that month without his knowledge, and that the usage records

for the card for that month reflected similar usage for purchases and withdrawals at the

same merchants and locations as prior usage. The ultimate findings of the ALJ and the

Board, including that the submission of the vouchers by Telligman’s former spouse on

his behalf was performed with his knowledge and consent, are not unreasonable. See

Recker, 958 N.E.2d at 1139.

       Based upon the evidence recited above and in the record regarding Telligman’s

three unemployment benefit claims, the vouchers submitted by his former wife with

respect to each of the claims, and his employment and earnings, we conclude that the

Board did not err in finding that Telligman knowingly failed to disclose or falsified facts

related to his employment and earnings that would disqualify him from receiving

benefits, reduce his benefits, or render him ineligible for benefits or extended benefits.

       With respect to Telligman’s argument that the Board erred in failing to accept the

evidence he wished to present after the hearing, we note that the decision to accept

                                             12
additional evidence is a decision left to the discretion of the Board. Tiller, 974 N.E.2d at

481. “The rule requires a party offering additional evidence to show good cause why

such evidence should be accepted and good reason why it was not introduced before the

ALJ.”2 Id. (Smitty’s Painting, Inc. v. Review Bd. of Workforce Dev., 908 N.E.2d 244,

247 (Ind. Ct. App. 2009)). Telligman’s argument is premised on his belief that the

additional evidence, if considered by the ALJ and Board, would have negated the

conclusion that he knowingly failed to disclose amounts earned during his benefit and

extended benefit periods. In Tiller, the claimant similarly argued that, had the Board

accepted additional evidence, the evidence would have negated the ALJ’s conclusion that

he knowingly failed to disclose amounts earned during his benefit periods. Id. at 482.

We noted that we had “no reason to assume the Board would have credited the additional

evidence in the same way [the claimant] does” and that the undisputed evidence

demonstrated that the claimant earned wages during his benefit and extended benefit

periods, that his wife, acting on his behalf, knew of those wages but did not disclose them

to IDWD, and that the Board did not abuse its discretion when it did not consider the

claimant’s additional evidence. Id.

       In this case, like in Tiller, we cannot say that the Board, if it had accepted and

considered the additional evidence Telligman wished to present, would have credited the


       2
           646 IAC 5-10-11(b) (2011) provides:

               Each hearing before the review board shall be confined to the evidence submitted
       before the administrative law judge unless it is an original hearing. Provided, however,
       the review board may hear or procure additional evidence upon its own motion, or upon
       written application of either party, and for good cause shown, together with a showing of
       good reason why the additional evidence was not procured and introduced at the hearing
       before the administrative law judge.
                                                  13
additional evidence in the same way Telligman does. See id. Telligman claims that his

additional evidence of his debit card activity “would serve to rebut the inference that [he]

must have been using the debit card during those dates” and “would also support [his]

claim that he did not file the May 11, 2010 or October 3, 2010 claims or submit vouchers,

as [his former spouse] was not incarcerated and free to take those actions.” Appellant’s

Brief at 9. The evidence before the ALJ and Board included certain debit card usage

records, and the ALJ expressly determined that the debit card which accessed the

unemployment benefits released to Telligman “was used for purchases from various

merchants[,] and cash withdrawals were made from the debit card during such time

period” and that, while Telligman alleged that the card was removed from his wallet in

August 2010 without his knowledge, “the usage records in August 2010 reflected similar

usage for purchases and withdrawals at the same merchants and ATM locations as prior

debit card usage.” Exhibits at 248-249. The ALJ and Board considered evidence of the

nature and frequency of the usage of the debit card and the extent to which the usage

records tended to show either that Telligman or his former wife were in possession of the

debit card or that Telligman was aware that he or his former wife were using

unemployment benefits while he was employed and earning wages.

       Further, the additional evidence Telligman wished to present to the Board was

available prior to the hearing before the ALJ, and he was aware of the dates his former

spouse indicated she was incarcerated in her sworn statement made available to him prior

to the hearing. Specifically, in her statement which was admitted as IDWD’s Exhibit E at

the hearing, when asked if she received certain benefits using the debit card belonging to

                                            14
Telligman “for weeks ending 10/9/10 to 12/18/10,” Telligman’s former spouse stated:

“No I did not use Shawn Debit card in that time Oct 7 to Oct 26 I was in jail.” Exhibits at

165.   On another page of her statement, when asked if she had been incarcerated

anywhere during any of the other dates of the claims, Telligman’s former spouse stated

“yes oct 2010.”    Id. at 167.    At the hearing, Telligman indicated that he had an

opportunity to review the pages of IDWD’s Exhibit E, and if he wished he could have

presented, at the hearing, the additional evidence he later asked the Board to accept.

Further, even if there was no usage of the debit card, Telligman’s former wife, on his

behalf, used his user ID and password (which he had shared with her) to submit weekly

vouchers indicating that Telligman did not have employment when that was not in fact

the case.   Pursuant to the User Agreement, Telligman remained responsible for the

information provided when the vouchers were submitted on his behalf. We conclude that

the Board did not err or abuse its discretion when it did not accept his additional

evidence.   See Tiller, 974 N.E.2d at 482 (concluding the Board did not abuse its

discretion when it did not consider the claimant’s additional evidence).

       Finally, with respect to Telligman’s assertion that the ALJ and Board incorrectly

interpreted the term “instance” in Ind. Code § 22-4-13-1.1 and thus that the penalties

assessed against him were improper, we find that the penalties assessed by the ALJ and

Board were not improper or erroneously imposed. Subsection (b) of Ind. Code § 22-4-

13-1.1 provides for penalty assessments of twenty-five percent, fifty percent, and one

hundred percent of the benefit overpayment amounts for the first instance, second

instance, and third and each subsequent instance, respectively, when an individual

                                            15
knowingly fails to disclose or falsifies any fact that would disqualify him for benefits. In

Tiller, the claimant filed an initial claim for unemployment benefits in February 2010,

another claim for extended benefits in August 2010, and a third claim for regular benefits

in February 2011. 974 N.E.2d at 479-480. The ALJ and Board assessed penalties for the

overpayments and this court affirmed the Board’s decision. Id. at 482. In Tiller, the

claimant’s three claims (two claims for regular benefits and one for extended benefits)

were not considered one “instance” under Ind. Code § 22-4-13-1.1(b). This interpretation

of the statute is reasonable. Telligman filed his first claim for regular benefits on October

6, 2009, a second claim for extended benefits on May 11, 2010, and a third claim for

regular benefits on October 3, 2010. Vouchers indicating that he was not employed and

did not earn wages were submitted during each of the applicable claims periods, and

Telligman was employed and earned wages during each of the three claims periods. We

find that the assessment of penalties set forth in the decision of the ALJ and adopted by

the Board was proper.

                                      CONCLUSION

       Based upon the record, we conclude that the ALJ and Board did not err in finding

that Telligman knowingly failed to disclose or falsified facts that would disqualify him

from receiving benefits, reduce his benefits, or render him ineligible for benefits or

extended benefits, in finding him liable to repay IDWD the benefit overpayment amounts

together with applicable penalties and interest, and that the Board did not abuse its

discretion in denying his request to submit additional evidence.

       For the foregoing reasons, we affirm the decision of the Board.

                                             16
      Affirmed.

NAJAM, J., and MATHIAS, J., concur.




                                      17